Citation Nr: 9901709	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  93-16 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for impaired vision, 
including as a result of exposure to Agent Orange.

2. Entitlement to service connection for a skin disorder, 
including as a result of exposure to Agent Orange.

3. Entitlement to service connection for a sleep disorder, 
including as a result of exposure to Agent Orange.

4. Entitlement to service connection for a urinary tract 
disorder, including as a result of exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
October 1967 with service in the Republic of Vietnam.

This appeal is before the Board of Veterans Appeals (Board) 
from a September 1994 rating decision of the Huntington, West 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the benefits sought.  In July 1997, 
the veteran testified before a traveling Member of the Board.  
In October 1997, the Board remanded the case for further 
development.  

The veteran has filed claims of service connection for 
peripheral neuropathy and a headache disorder.  These claims 
have not been fully developed for appellate review.  They are 
referred to the RO for any appropriate action.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.

2. Based on his service in the Republic of Vietnam during the 
Vietnam era, the veteran is presumed by law to have been 
exposed to herbicidal agents, including Agent Orange.
3. The veteran has not submitted any competent evidence to 
show that he has impaired vision, a skin disorder, a sleep 
disorder, and a urinary tract disorder which were incurred 
in or aggravated by service, or due to exposure to Agent 
Orange in service.


CONCLUSION OF LAW

The claims of service connection for impaired vision, a skin 
disorder, a sleep disorder, and a urinary tract disorder 
including as a result of exposure to Agent Orange are not 
well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records show that the veterans distant 
vision was 20/20 bilaterally in his preinduction examination 
report in September 1965 and separation examination report in 
October 1967.  The records are also negative for any 
complaints of, treatment for, or a diagnosis of impaired 
vision, a sleep disorder, a urinary tract disorder, or a skin 
disorder.

Treatment reports from Williamson Memorial Hospital, dated 
from May 1968 to July 1978, and from July 1996 to 
January 1997 show that in May 1978 the veteran reported 
frequency of, and burning on, urination off and on for the 
last week.  In July 1996, he reported no visual problems.

Treatment reports from the Williamson-Appalachian Regional 
Hospital, dated from December 1986 to January 1998; Logan 
General Hospital, dated in 1989; Castro Clinic, dated in 
March 1982; and James W. Coleman, M.D., dated from March 1988 
to June 1998, show that the veteran was seen for disorders 
unrelated to his claims.
VA outpatient treatment reports from June 1994 to 
September 1997 show that in January 1995 the veteran 
complained of blurred vision and difficulty focusing his 
eyes.  

On VA examination in May 1996, examinations of the eyes and 
skin were within normal limits.  Genitourinary system was 
intact.  

At a hearing before a traveling Member of the Board in 
July 1997, the veteran essentially testified that he suffered 
from a sleep disorder, impaired vision, a urinary tract 
disorder, and a skin disorder all as a result of exposure to 
Agent Orange in Vietnam.  

A February 1998 decision from the Social Security 
Administration shows that the veteran is receiving benefits 
based on disability including severe migraine headaches.

II.  Analysis

The threshold question is whether the veteran has met his 
initial burden of presenting a well-grounded claim.  If he 
has not, then the claim must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
A well-grounded claim requires more than an allegation; the 
claimant must submit supporting medical evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  For a well-grounded 
claim of service connection, there must be competent evidence 
of a current disability (a medical diagnosis), of inservice 
incurrence or aggravation of a disease or injury (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
affd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).

Service connection is warranted for disability resulting from 
disease or injury that either began in or was aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a chronic condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumptive period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and the medical evidence relates the symptomatology to the 
veterans present condition.  Rose v. West, 11 Vet. App. 169 
(1998); See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
Service connection may also be granted for a disease 
diagnosed after service discharge when all evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If a veteran had 90 days or more of continuous service, and 
certain chronic diseases become manifested to a degree of 10 
percent or more following discharge from service, such 
disease will be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The laws and regulations pertaining to Agent Orange exposure 
provide for a presumption of service connection due to 
exposure to herbicide agents for veterans who have one of 
several diseases and served on active duty in Vietnam during 
the Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  A disease associated with exposure to certain 
herbicide agents listed in 38 C.F.R. § 3.309(e) will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during the period of service.  No 
other condition other than one listed in 38 C.F.R. § 3.309(a) 
will be considered chronic.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a), (d).  A veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to an herbicide agent containing dioxin, such as 
Agent Orange, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease in service, provided that 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancers 
of the lung, bronchus, trachea, or larynx), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposis 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs formally announced in the 
Federal Register, on January 4, 1994, that a presumption of 
service connection based on exposure to herbicides used in 
Vietnam was not warranted for any other condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  59 Fed. Reg. 341 
(1994).  Nonetheless, the United States Court of Appeals for 
the Federal Circuit has determined that the Veterans Dioxin 
and Radiation Exposure Compensation Standards Act, Public Law 
No. 98-524, Section 5, 98 Stat. 2725, 2727 through 29 (1984) 
does not preclude a veteran from establishing service 
connection with proof of actual direct causation.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  If a reasonable doubt 
arises regarding service origin, or any other point, it 
should be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

A review of the evidentiary record shows that the veteran 
served in the Republic of Vietnam and, therefore, is entitled 
to a presumption of Agent Orange exposure.  Nevertheless, the 
veteran has not presented any competent medical evidence to 
show that he has any of the disorders specifically listed at 
38 C.F.R. § 3.309(e).  


Accordingly, he is not entitled to a presumption for any of 
the claimed disorders as being etiologically related to 
exposure to herbicide agents used in Vietnam.  

As noted above, the threshold Caluza requirement is that 
there must be competent evidence of current disability.  
Here, there is no competent medical evidence that the veteran 
currently has impaired vision, a skin disorder, a sleep 
disorder, or a urinary tract disorder.  His service medical 
records are negative for any reference to these disorders.  
Private treatment reports show that in May 1978 he reported 
frequency and burning of urination off and on for the last 
week; but there is no evidence of current chronic urinary 
tract disability.  He also complained in January 1995 of 
blurred vision and difficulty focusing his eyes; no chronic 
disorder was diagnosed.  Nevertheless, the remaining 
postservice VA and private treatment records are negative for 
any reference to the disorders at issue.  The Board notes 
that no medical evidence has been presented to show that the 
veteran now has the claimed disorders.  Without competent 
evidence of current disability, the veteran has not submitted 
well-grounded claims.  See Caluza, 7 Vet. App. at 506.  

While the veterans asserts that he has the claimed 
disabilities and that they had their onset in service, or 
alternatively are due to his exposure to Agent Orange in 
service, his own assertions and testimony that he has the 
disorders do not suffice to make the claims well grounded 
because, as a layman, he is not competent to render a medical 
opinion on the diagnosis or etiology of a condition because 
he has no medical expertise.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  







ORDER

The claims of service connection for impaired vision, a skin 
disorder, a sleep disorder, and a urinary tract disorder, 
including as a result of exposure to Agent Orange are denied.




		
	George R. Senyk 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
